Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Patch on 7/28/22.
The application has been amended as follows: 
The claims are amended as follow:
42. (currently amended) Surgery control tool: 
being no patient implant, 
comprising: 
an elongated body (7, 37) having the shape and the size of a spinal correction rod, 
end contact parts (9, 39) being able to contact a patient implanted spinal correction rod implant (12, 13), 
spacers (8, 38) extending from said elongated body (7, 37) towards said end contact parts (9, 39), wherein said elongated body (7, 37) is sufficiently rigid so as not to
reproduce the curvature of said patient implanted spinal
correction rod implant (12, 13), via said spacers (8, 38), when
said end contact parts (9, 39) are contacting said patient
implanted spinal correction rod implant (12, 13). 

43-44. (canceled) 

45. (currently amended) Surgery control tool, according to claim 68 

46. (currently amended) Surgery control tool, according to claim 68 

47. (previously presented) Surgery control tool, according to claim 42, wherein most of said spacers (8, 38) extending from said elongated body (7, 37), extend orthogonally from said elongated body (7, 37), 
and wherein most of said spacers (8, 38) extending from said elongated body (7, 37), have different lengths depending on the curvature radius respectively at their junction points with said elongated body (7, 37). 

48. (previously presented) Surgery control tool, according to claim 42, wherein most of said spacers (8, 38) extending from said elongated body (7, 37), extend both orthogonally from said elongated body (7, 37) and orthogonally from said patient implanted spinal correction rod implant (12, 13). 
and wherein most of said spacers (8, 38) extending orthogonally from said elongated body (7, 37) and orthogonally from said patient implanted spinal correction rod implant (12, 13), have the same length. 

49. (previously presented) Surgery control tool, according to claim 42, wherein most of said spacers (8, 38) disposed along said elongated body (7, 37), are longitudinally mobile relative to said elongated body (7, 37). 
and wherein said longitudinal mobility range is less than 8mm, and/or wherein said longitudinal mobility range is more than 2mm. 

50. (canceled) 

51. (previously presented) Surgery control tool, according to claim 42, wherein most of said spacers (8, 38) extending from said elongated body (7, 37), are disposed along said elongated body (7, 37). 

52. (previously presented) Surgery control tool, according to claim 42, wherein at least one of said spacers (8, 38) disposed along said elongated body (7, 37) is a reference spacer adapted to be located at a specific spot relative to a predetermined vertebra along patient spine (11). 

53. (previously presented) Surgery control tool, according to claim 42, further comprising at least 3 spacers (8, 38) per region of said elongated body (7, 37) presenting a curvature of same convexity. 

54. (canceled) 

55. (previously presented) Surgery control tool, according to claim 42, wherein most of said end contact parts (9, 39) are able to slide laterally relative to said elongated body (7, 37) longitudinal direction, when being in contact with said patient implanted spinal correction rod implant (12, 13). 
or wherein most of said end contact parts (9, 39) are able to slide laterally relative to said elongated body (7, 37) longitudinal direction, when having only a contact point with said patient implanted spinal correction rod implant (12, 13). 

56. (previously presented) Surgery control tool, according to claim 55, wherein: 
either said elongated body (7, 37) is two dimensional and sliding range is less than 5cm, 
or said elongated body (7, 37) is three dimensional and sliding range is less than 3cm. 

57. (previously presented) Surgery control tool according to claim 42, having the shape and the size and the length and the curvature of a patient specific spinal correction rod. 

58. (previously presented) Surgery control tool according to claim 57, wherein said patient specific spinal correction rod includes one or more among following patient specific spinal corrections or modifications: 
Cobb angle correction, 
Kyphosis angle modification, 
Lordosis angle modification, 
Vertebral rotation correction. 

59. (previously presented) Surgery control tool according to claim 42, comprising plastic, or wherein the surgery control tool is a 3D printed plastic rod. 

60. (previously presented) Surgery control tool according to claim 42, comprising resin. 

61. (previously presented) Surgery control tool according to claim 42, comprising polyamide. 

62. (previously presented) Surgery control tool according to claim 42, wherein 

63. (previously presented) Surgery control tool according to claim 42, wherein on the surgery control tool are printed one or more among following information: 
a patient specific identification, 
a patient specific clinical parameter, 
a 3D orientation of said tool, 
a rod identification. 

64. (previously presented) Surgery control tool according to claim 42, wherein said spinal correction rod has the precise shape and the precise size of a spinal correction rod implant (12, 13) obtained from 3D spinal reconstruction got from two 2D X-ray patient images. 

65. (previously presented) Surgery control tool according to claim 42, wherein said tool (1) length ranges from 10cm to 70cm. 

66. (previously presented) Surgery control tool according to claim 42, wherein number of said spacers (8, 38) ranges from 4 to 12. 

67. canceled.
68. (new) Surgery control tool: 
being no patient implant, 
comprising: 
an elongated body (7, 37) having the shape and the size of a spinal correction rod, 
end contact parts (9, 39) being able to contact a patient implanted spinal correction rod implant (12, 13), 
spacers (8, 38) extending from said elongated body (7, 37) towards said end contact parts (9, 39);
wherein most of said spacers (8, 38) extending from said elongated body (7, 37), extend parallel to one another; and
wherein most of said spacers (8, 38) extending from said elongated body (7, 37), extend vertically when said surgery control tool end contact parts (9, 39) contact said patient implanted spinal correction rod implant (12, 13).

69. (new) Surgery control tool: 
being no patient implant, 
comprising: 
an elongated body (7, 37) having the shape and the size of a spinal correction rod, 
end contact parts (9, 39) being able to contact a patient implanted spinal correction rod implant (12, 13), 
spacers (8, 38) extending from said elongated body (7, 37) towards said end contact parts (9, 39);
wherein only part of said end contact parts (9, 39) include each a fastening part so as to be able to be removably fastened to said patient implanted spinal correction rod implant (12, 13), and
wherein only two of said end contact parts (9, 39), respectively located at opposite extremities of said elongated body (7, 37), include each a fastening part so as to be able to be removably fastened to said patient implanted spinal correction rod implant (12, 13). 


The following is an examiner’s statement of reasons for allowance: the closest prior art examiner found was Frigg et al. (US. 20070093846), wherein Frigg discloses the claimed invention except that said elongated body is sufficiently rigid so as not to reproduce the curvature of said patient implanted spinal correction rod implant, via said spacers when said end contact parts are contacting said patient implanted spinal correction rod implant, therefore the present invention is allowable over the prior art of Frigg.     

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMEH R BOLES/Primary Examiner, Art Unit 3775